Citation Nr: 1142278	
Decision Date: 11/15/11    Archive Date: 11/30/11	

DOCKET NO.  08-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for upper and lower back disabilities.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969, with an additional verified period of active duty for training from August 17 to August 24, 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

For reasons which will become apparent, the appeal as to the issues of service connection for upper and lower back disabilities, a bilateral hip disability, and bilateral knee disabilities is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present in service, nor was a sensorineural hearing loss compensably disabling degree within a year of separation from active service, nor is it the result of any incident or incidents of the Veteran's periods of active military service.

2.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue regarding whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of the evidence was to be provided by him, and what part VA would attempt to obtain.  In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, afforded him a VA examination.  Currently, there exists no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Service Connection

In reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in June 2009, and at a subsequent hearing before the undersigned n May 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise at hazardous levels, specifically, explosions and small arms fire, during his period of service in the Republic of Vietnam as a Combat Engineer.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Moreover, where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic hearing loss or tinnitus.  In point of fact, at the time of a service separation examination in September 1969, the Veteran denied any history of hearing loss.  A physical examination of the Veteran's ears conducted at that time was entirely within normal limits, as was an audiometric examination.  At the time of service separation, no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of chronic hearing loss or tinnitus is revealed by a private audiometric examination dated in August 1995, more than 26 years following the Veteran's discharge from service, at which time there was noted the presence of a mild bilateral sensorineural hearing loss, in conjunction with "intrusive" tinnitus.  Significantly, at the time of that examination, no relationship was posited between the Veteran's hearing loss and tinnitus and any incident or incidents of his periods of active military service.  While a subsequent September 2000 private audiometric examination, and an April 2003 United States Army National Guard examination also showed evidence of a bilateral sensorineural hearing loss and tinnitus, neither of those disabilities were described as having any connection to the Veteran's period of active service.  Finally, the August 1995 report noted a 21 year history of industrial noise exposure.

The Board observes that, at the time of a VA audiometric examination for compensation purposes in July 2009, which examination, it should be noted, involved a full review of the Veteran's claims folder, the Veteran gave a history of military noise exposure as a combat engineer.  However, it was additionally noted at that time that the Veteran had postservice civilian noise exposure without hearing protection in his capacity as a machinist in a precision (machine) shop.  At the time of that examination, the Veteran described constant bilateral high pitched tinnitus, which he rated as a "2" on a scale of "5."  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:


HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT EAR
30
35
40
35
35
35
40
50
55
LEFT EAR
25
30
35
30
35
65
65
60
60

Speech recognition scores were 100 percent for both the right and left ears.  The pertinent diagnosis noted at the time of examination was mild to moderate sensorineural hearing loss in the right ear, and a mild to moderately severe sensorineural hearing loss in the left ear.  In the opinion of the examining audiologist, given the Veteran's normal hearing thresholds at induction and separation, and without significant threshold shifts during active duty, it was "less likely than not" that the Veteran's hearing loss and constant bilateral tinnitus had begun during his military service.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full audiometric examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's (or audiologist's) access to the claims file, and the thoroughness and detail of the opinion).  The VA audiologist reviewed the claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's current hearing loss and tinnitus did not, in fact, have their origin during his period or periods of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  As noted above, the Veteran has attributed his current hearing loss and tinnitus to his period or periods of active military service.  While it is true that, in his capacity as a combat engineer, the Veteran presumably had exposure to noise at hazardous levels, there currently exists no evidence that such exposure resulted in the development of a chronic hearing loss or tinnitus.  Significantly, not until June 2007, i.e., 38 years following his discharge from service that the Veteran claimed entitlement to service connection for hearing loss and tinnitus.  Moreover, the Veteran's hearing loss and tinnitus were first clinically documented no earlier than 1995, more than 26 years following his discharge from active military service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence that relates the current condition to that symptomatology.  Savage.  In this case, there is no medical evidence suggesting a link between the Veteran's hearing loss or tinnitus and any period of active military service.  

The Board acknowledges the Veteran's statements during the course of hearings in June 2009 and May 2011 regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his hearing loss and tinnitus to inservice noise exposure.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to rebut continuity of symptomatology, the absence of any evidence of hearing loss or tinnitus in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his sensorineural hearing loss and tinnitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's hearing loss and tinnitus, first clinically documented for VA compensation purposes many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for those disabilities must be denied.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the Veteran seeks entitlement to service connection for chronic upper and lower back disabilities, as well as bilateral hip and knee disabilities.  In pertinent part, it is contended that the aforementioned disabilities had their origin as the result of an incident in Vietnam in 1968 when the Veteran was allegedly "run over" by a portable cement mixer.  

A review of the service treatment records show no evidence whatsoever of injury to the Veteran's upper and/or lower back, bilateral hips, or bilateral knees as a result of the aforementioned incident involving a cement mixer.  Nor is there other evidence of chronic disability of the Veteran's upper and/or lower back, bilateral hips, or bilateral knees in service.  At the time of the aforementioned service separation examination in September 1969, a clinical evaluation of the Veteran's spine and musculoskeletal system, as well as his lower extremities, was within normal limits, and no pertinent diagnoses were noted.  Nonetheless, it is the Veteran's contention that he has experienced problems with his back, his knees, and his hips since the time of his active military service.  

The earliest clinical indication of chronic pathology of the cervical spine is revealed by private medical records dated in 1995, at which time the Veteran underwent a total laminectomy in the area from the 7th cervical vertebra to the 1st and 2nd thoracic vertebrae, with removal of a mass lesion from C1 to T1.  In like manner, the earliest clinical indication of the presence of chronic lumbar spine pathology is revealed by private radiographic studies dated in 2003, at which time there was noted the presence of lumbar degenerative disc/joint disease.  Arthritis of the knees was first clinically demonstrated no earlier than February 2011, many years following the Veteran's discharge from service.  Significantly, while since the time of his discharge, the Veteran has on many occasions complained of pain in both hips, it is at present unclear whether he currently suffers from chronic, clinically diagnosable hip disorder.  

The Board observes that, during the course of recent VA outpatient treatment in May 2011, a VA physician indicated that the Veteran's back, neck, hip, and knee pain could be related to his inservice injury in 1968.  However, that statement appears to have been based on history provided by the appellant, without access to his claims folder.  Moreover, while in a statement of June 2011, the Veteran's private physician was similarly of the opinion that the appellant's current disabilities might be the result of his 1968 accident in Vietnam, that opinion was, likewise apparently offered without access to the Veteran's claims folder or medical records.  Under the circumstances, the Board is of the opinion that additional development of the evidence in the form of a VA examination would be appropriate prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since May 2011, should be obtained and incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded a VA orthopedic examination in order to accurately determine the nature and etiology of his claimed upper and/or lower spine, hip and knee disabilities.  The Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail.  Following completion of the orthopedic examination, the examiner must specifically opine whether the Veteran currently suffers from chronic, clinically-identifiable disorders of the knees and/or hips.  Should it be determined that the Veteran does, in fact, suffer from chronic disorders of the knees and/or the hips, an opinion must be provided addressing whether those disabilities, as well as any current upper and/or lower spine disorder, at least as likely as not had their origin during, or are in some other way are the result of, the Veteran's period or periods of active military service.  In offering any opinion, the examiner must take into specific consideration the aforementioned history of the disabilities at issue, and the fact that as of the date of this remand there exists no evidence that at any time during the Veteran's period of active military service, he sustained injuries to his upper/lower spine, hips, or knees.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

After the above development has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

3.  The RO/AMC should then readjudicate the Veteran's claims of entitlement to service connection for upper and/or lower spine disabilities, as well as claims of entitlement to service connection for knee and hip disorders.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


